DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perotti (US Pub. 20180240463 A1) and further in view of White (US Pub. 20140013405 A1).
Perotti discloses the following limitations:

1. A non-transitory computer storage medium storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
receiving a request to register a user in a voice authentication system, wherein registration generates a user voiceprint profile (Fig. 2); 
(para. 44- each voiceprint 224 includes the result of a prior analysis of a user speaking the phrase or words of the associated keyword 222. For example, a first voiceprint 224a may include the result of a prior analysis of a given user speaking a first keyword 222a; and a second voiceprint 224b may include the result of a prior analysis of the user speaking a second keyword 222b. In one or more embodiments, the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech. In this way, each voiceprint 224 may comprise a model, function, or plot derived using such analysis. For example, using the exemplary listing of keywords, above, each of the voiceprints 224a-224g may include, respectively, a result of a prior analysis of a user speaking one of the keywords 222 selected from “play,” “pause,” “stop,” “next track,” “redial,” “call home,” “unlock my phone,” “answer,” “ignore,” “yes,” “no,” etc.); 
determining common words for the user, the common words based on the collected words spoken by the user during the session (para. 44- the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech); 
generating the user voiceprint profile comprised of one or more voiceprints of the common words for the user (para. 44- each voiceprint 224 includes the result of a prior analysis of a user speaking the phrase or words of the associated keyword 222. For example, a first voiceprint 224a may include the result of a prior analysis of a given user speaking a first keyword 222a; and a second voiceprint 224b may include the result of a prior analysis of the user speaking a second keyword 222b. In one or more embodiments, the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech. In this way, each voiceprint 224 may comprise a model, function, or plot derived using such analysis. For example, using the exemplary listing of keywords, above, each of the voiceprints 224a-224g may include, respectively, a result of a prior analysis of a user speaking one of the keywords 222 selected from “play,” “pause,” “stop,” “next track,” “redial,” “call home,” “unlock my phone,” “answer,” “ignore,” “yes,” “no,” etc.); and 
storing the user voiceprint profile, wherein the user voiceprint profile is used for an ongoing secondary authentication process during use of a hands-free head-mounted wearable device (para. 23- Due to the continuous and recurring authentication of the user 102, the headset 104 can maintain a greater confidence in the identity of the user 102), the ongoing secondary authentication using a comparison of collected voiceprints of common words uttered by an individual using the hands-free head-mounted wearable device with corresponding common words stored in the user voiceprint profile (Fig. 4, para. 45- For example, using the exemplary listing of keywords, above, a resource 226 associated with the keyword “play” may include an operation or command, instructing the playback of content, that is sent to a host device when the utterance “play” is recognized within the speech of a user, and the utterance has been compared to an associated voiceprint 224 to successfully authenticate the user. Similarly, a resource 226 associated with the keyword “answer” may include an operation or command, instructing the answering of an incoming phone call, that is sent to a host device when the utterance “answer” is recognized within the speech of a user, and the utterance has been compared to an associated voiceprint 224 to successfully authenticate the user. As yet another example, a resource 226 associated with the keyword “read my unread email messages” may include a call to a mail application on a host device, instructing the host device to list or provide the content of unread email messages. Accordingly accessing a resource 226, may include retrieving data, requesting data, and/or executing an operation.; para. 50- For example, as a headset storing the command library 219 attempts to access or obtain the first instance of user data 249a identified by the reference 264, the headset may provide an authentication success event. In one or more embodiments, an authentication success event may include the keyword 222 or voiceprint 224 that the authentication success event was generated in response to the analysis of. For example, the headset accessing or obtaining the first instance of user data 249a may include the fifth keyword 222e and/or the fifth voiceprint 224e in an authentication success event.).
Perotti does not specifically teach collecting words during a session.  However, this concept is well known and used in the art as evidenced by White (see para. 27) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a simple alternative to achieve the desirable effect of being able to collect biometric enrollment data during authentication transactions.

(para. 44- in one or more embodiments, the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech)

Regarding claim 3, the combination of Perotti and White discloses the medium of claim 1, wherein generating the user voiceprint profile further comprises selecting a predefined number of the common words to store in the user voiceprint profile. (Perotti- Fig. 2; White- para. 33-34- More specifically, the phrase registry 24 includes phrases 24-1 to 24-8 that are recited by users during enrollment in the BAC system 16, which recitations are stored as enrollment biometric data in the enrollment data records of the respective users. Thus, the phrases 24-1 to 24-8 are used to facilitate generating and storing voice biometric data of each user in the BAC system 16 that can be used for conducting text-dependent authentication transactions. Because text-dependent authentication techniques are inherently more accurate than text-independent authentication techniques, reciting any one of, or any combination of, the phrases 24-1 to 24-8 during an authentication transaction facilitates increasing the accuracy of voice biometric data authentication results. The authentication data requirement is displayed in the screen 20 for the user to see. Consequently, when the authentication data requirement is voice biometric data, any one of, or any combination of, the enrollment phrases included in the registry 24 may be displayed on the screen 20.  Although eight phrases are included in the enrollment phrase registry 24, the phrase registry 24 may alternatively include any number of different phrases that facilitate increasing the accuracy of authentication transaction results as described herein.)

Regarding claim 4, White discloses in the medium of claim 1, the operations further comprising: collecting additional words spoken by the user during one or more additional sessions; determining new common words for the user, the new common words based on the collected words spoken by the user during the session and the additional words spoken by the user during the one or more additional sessions; and updating the user voiceprint profile with the new common words. (para. 37- FIG. 4 is a diagram illustrating an exemplary new verification phrase registry 28 including new verification phrases 28-1 and 28-2, not included in the enrollment phrase registry 24 that may be recited by a user before, during, or after an authentication transaction. The new verification phrases are not part of the authentication data requirement. After successfully authenticating a user and confirming that the user properly recited and captured the new verification phrases, captured biometric data of the new verification phrases may be added to the enrollment data record of the user, and the new verification phrases themselves may be added to the enrollment phrase registry 24 as enrollment phrases to thus update the enrollment phrase registry 24)

Regarding claim 5, Perotti discloses in the medium of claim 1, the operations further comprising: associating the user voiceprint profile with one or more authorized hands-free head-mounted wearable devices, wherein the user voiceprint profile allows the user to authenticate the one more authorized hands-free head-mounted wearable devices during use based on the ongoing secondary authentication process.(Fig. 4)

Regarding claim 6, Perotti discloses in the medium of claim 1, the operations further comprising: associating the user voiceprint profile with the user, wherein the user voiceprint profile allows the user to authenticate one more authorized hands-free head-mounted wearable devices during use based on the ongoing secondary authentication process.(Fig. 4)

Regarding claim 7, the rejection of claim 1 is incorporated herein. Perotti discloses a computer-implemented method, the method comprising: upon a user logging into a hands-free head-mounted wearable device, collecting voiceprints during a session; comparing the voiceprints with a user voiceprint profile for a user authorized to operate the hands-free head-mounted wearable device, wherein the comparison includes an analysis of at least one of frequency, duration, and amplitude for the voiceprints during the session and common words stored in the user voiceprint profile (para. 44- each voiceprint 224 includes the result of a prior analysis of a user speaking the phrase or words of the associated keyword 222. For example, a first voiceprint 224a may include the result of a prior analysis of a given user speaking a first keyword 222a; and a second voiceprint 224b may include the result of a prior analysis of the user speaking a second keyword 222b. In one or more embodiments, the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech. In this way, each voiceprint 224 may comprise a model, function, or plot derived using such analysis. For example, using the exemplary listing of keywords, above, each of the voiceprints 224a-224g may include, respectively, a result of a prior analysis of a user speaking one of the keywords 222 selected from “play,” “pause,” “stop,” “next track,” “redial,” “call home,” “unlock my phone,” “answer,” “ignore,” “yes,” “no,” etc.); and maintaining the login of the user based on secondary authentication using the voiceprints matched to the user voiceprint profile (Fig. 4, para. 45- For example, using the exemplary listing of keywords, above, a resource 226 associated with the keyword “play” may include an operation or command, instructing the playback of content, that is sent to a host device when the utterance “play” is recognized within the speech of a user, and the utterance has been compared to an associated voiceprint 224 to successfully authenticate the user. Similarly, a resource 226 associated with the keyword “answer” may include an operation or command, instructing the answering of an incoming phone call, that is sent to a host device when the utterance “answer” is recognized within the speech of a user, and the utterance has been compared to an associated voiceprint 224 to successfully authenticate the user. As yet another example, a resource 226 associated with the keyword “read my unread email messages” may include a call to a mail application on a host device, instructing the host device to list or provide the content of unread email messages. Accordingly accessing a resource 226, may include retrieving data, requesting data, and/or executing an operation.; para. 50- For example, as a headset storing the command library 219 attempts to access or obtain the first instance of user data 249a identified by the reference 264, the headset may provide an authentication success event. In one or more embodiments, an authentication success event may include the keyword 222 or voiceprint 224 that the authentication success event was generated in response to the analysis of. For example, the headset accessing or obtaining the first instance of user data 249a may include the fifth keyword 222e and/or the fifth voiceprint 224e in an authentication success event.).
Perotti does not specifically teach collecting words during a session.  However, this concept is well known and used in the art as evidenced by White (see para. 27) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a simple alternative to achieve the desirable effect of being able to collect biometric enrollment data during authentication transactions.

	Regarding claim 8, this concept is notoriously well known and used in the art as evidenced by Boshra et al. (US Pub. 20190000370 A1) (see para. 26) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a simple alternative to achieve the desirable effect of to ensure the same authorized user is wearing the headset..  

Regarding claim 9, White discloses in the method of claim 7, further comprising: terminating the user session of the hands-free head-mounted wearable device when the voiceprints fails to match to the user voiceprint profile. (para. 43- After receiving the captured data, the BAC system 16 continues processing by authenticating the user 42. More specifically, the BAC system 16 determines whether the captured authentication data matches the stored authentication data of the user. When the captured authentication data does not match the stored authentication data of the user, processing continues by transmitting a message 44 to the device 12 notifying the user that because of the unsuccessful authentication the desired network-based transaction cannot be conducted.)

Regarding claim 12, White discloses in the method of claim 7, wherein the user voiceprint profile is for the user that initially logged into the hands-free head-mounted wearable device. (para. 27- he enrollment data record of each authorized user stored in the BAC system 16 includes data such as, but not limited to, enrollment biometric data, enrollment biometric templates, and personal data. Enrollment biometric data is raw biometric data obtained from the user during enrollment in the BAC system 16. The enrollment biometric data for each user is processed during enrollment to generate at least one enrollment biometric template, for each respective user, which is used by the BAC system 16 to conduct authentication transactions. Biometric data captured from users during authentication transactions may also be stored in the enrollment data record of the user. Moreover, biometric data captured during authentication transactions may be processed into biometric template data, included in the enrollment data record of the user, and used to conduct authentication transactions. Personal data includes any demographic information regarding an individual including, but not limited to, an individual's name, age, date-of-birth, address, citizenship and marital status. Each enrollment data record may also include any kind of data that may be used to authenticate the identity of users as described herein.)

Regarding claim 13, White discloses in the method of claim 7, wherein the user voiceprint profile is for an individual other than the user that initially logged into the hands-free head-mounted wearable device. (para. 33- More specifically, the phrase registry 24 includes phrases 24-1 to 24-8 that are recited by users during enrollment in the BAC system 16, which recitations are stored as enrollment biometric data in the enrollment data records of the respective users. Thus, the phrases 24-1 to 24-8 are used to facilitate generating and storing voice biometric data of each user in the BAC system 16 that can be used for conducting text-dependent authentication transactions. Because text-dependent authentication techniques are inherently more accurate than text-independent authentication techniques, reciting any one of, or any combination of, the phrases 24-1 to 24-8 during an authentication transaction facilitates increasing the accuracy of voice biometric data authentication results. The authentication data requirement is displayed in the screen 20 for the user to see)

Regarding claim 14, White discloses in the method of claim 7, further comprising: collecting words spoken by the user during the session; and updating the user voiceprint profile using new common words for the based on the collected words spoken by the user during the session. (para. 37- FIG. 4 is a diagram illustrating an exemplary new verification phrase registry 28 including new verification phrases 28-1 and 28-2, not included in the enrollment phrase registry 24 that may be recited by a user before, during, or after an authentication transaction. The new verification phrases are not part of the authentication data requirement. After successfully authenticating a user and confirming that the user properly recited and captured the new verification phrases, captured biometric data of the new verification phrases may be added to the enrollment data record of the user, and the new verification phrases themselves may be added to the enrollment phrase registry 24 as enrollment phrases to thus update the enrollment phrase registry 24)

Regarding claim 15, the rejections of claims 1 and 7 are incorporated herein. A computerized system comprising: a microphone coupled to an audio input receiving module (para. 5- The headset includes a microphone, a speaker, a processor, and memory coupled to the processor. The memory stores a first voiceprint, a first pre-determined keyword in association with the first voiceprint, and instructions. The instructions, when executed by the processor cause the processor to perform a method that includes receiving, via the microphone,); one or more processors; and one or more computer storage media storing computer-usable instructions that, when used by the one or more processors, cause the one or more processors to: collect words spoken by the user, using the microphone, during a session of a hands-free head-mounted wearable device; compare voiceprints for the words with a user voiceprint profile for a user authorized to operate the hands-free head-mounted wearable device, the comparison including an analysis the voiceprints for the words and common words stored in the user voiceprint profile; and perform a secondary authentication based on a match between the voiceprints for the words and the common words stored in the user voiceprint profile, the secondary authentication maintaining the session.

Regarding claim 16, Perotti discloses in the computerized system of claim 15, further comprising a head-mounted display, wherein the microphone is coupled to the head-mounted display. (para. 32- the headset 104 includes a hardware processor 112 operably coupled to a memory 116, a wireless transceiver 124 and accompanying antenna 126, a speaker 122, and a microphone 120. In one or more embodiments, the hardware processor 112, the memory 116, the wireless transceiver 124, the microphone 120, and the speaker 122 may remain in communication over one or more communication busses. Although not depicted in FIG. 1C for purposes of simplicity and clarity, it is understood that, in one or more embodiments, the headset 104 may include one or more of a display, a haptic device, and a user-operable control (e.g., a button, slide switch, capacitive sensor, touch screen, etc.).

Regarding claim 17, the combination of Perotti and White discloses the computer system of claim 15, wherein the common words are a preset number of words most uttered by the user while using the hands-free head-mounted wearable device. (Perotti- Fig. 2; White- para. 33-34- More specifically, the phrase registry 24 includes phrases 24-1 to 24-8 that are recited by users during enrollment in the BAC system 16, which recitations are stored as enrollment biometric data in the enrollment data records of the respective users. Thus, the phrases 24-1 to 24-8 are used to facilitate generating and storing voice biometric data of each user in the BAC system 16 that can be used for conducting text-dependent authentication transactions. Because text-dependent authentication techniques are inherently more accurate than text-independent authentication techniques, reciting any one of, or any combination of, the phrases 24-1 to 24-8 during an authentication transaction facilitates increasing the accuracy of voice biometric data authentication results. The authentication data requirement is displayed in the screen 20 for the user to see. Consequently, when the authentication data requirement is voice biometric data, any one of, or any combination of, the enrollment phrases included in the registry 24 may be displayed on the screen 20.  Although eight phrases are included in the enrollment phrase registry 24, the phrase registry 24 may alternatively include any number of different phrases that facilitate increasing the accuracy of authentication transaction results as described herein.)

Regarding claim 18, Perotti discloses in the computer system of claim 15, further causing the one or more processors to: generate the user voiceprint profile; and store the user voiceprint profile, wherein the user voiceprint profile is used for the ongoing secondary authentication process during use of the hands-free head-mounted wearable device.(Figs. 2 and 4)

Regarding claim 19, Perotti discloses in the computer system of claim 18, wherein the comparison of voiceprints for the words and common words stored in the user voiceprint profile uses and analysis of at least one of frequency, duration, and amplitude. (para. 44- in one or more embodiments, the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech)

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perotti  in view of White and further in view of Nduka et al. (US Pub. 2020005569 A1) .

Regarding claim 10, Perotti does not specifically teach determining, using a sensor of the hands-free head-mounted wearable device, that the hands-free head-mounted wearable device is separate from the user's body; and terminating the user session of the hands-free head-mounted wearable device. However, this concept is well known and used in the art as evidenced by Nduka (see para. 97) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a simple alternative to achieve the desirable effect of being able to enter a sleep state to save power after the headset has been removed.

Claims 11 and 20 arerejected under 35 U.S.C. 103 as being unpatentable over Perotti  in view of White and further in view of Tilley (US Pub. 20090150993 A1).

Regarding claim 11, Perotti does not specifically teach determining a number of sign-ins without cloud verification of the hands-free head-mounted wearable device; and based on the number of sign-ins exceeding a preset number, terminating the user session of the hands-free head-mounted wearable device. However, this concept is well known and used in the art as evidenced by Tilley  (see para. 25) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a simple alternative to achieve the desirable effect of preventing unauthorized data leakage from the device.

Regarding claim 20, it is rejected as applied to claims 10 and 11 because a corresponding system would have been necessitated to carry forth the method steps of claims 10 and 11.  The applied prior art also discloses the corresponding architecture.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/            Examiner, Art Unit 2433     

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433